      Case 2:18-cr-00132-RAJ Document 759 Filed 04/17/20 Page 1 of 1



1                                           THE HONORABLE RICHARD A. JONES
2

3

4

5

6
                    IN THE UNITED STATES DISTRICT COURT
7                 FOR THE WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE
8

9
     UNITED STATES OF AMERICA,                   No. CR18-132RAJ

10                        Plaintiff,
                                                  ORDER GRANTING
11                 v.                             DEFENDANT’S MOTION
     MICHAEL SCOTT MORGAN, JR.,                   TO SEAL
12

13                        Defendant.
14

15          THE COURT having received and reviewed the Motion to Seal the Exhibit
     to Mr. Morgan’s Supplement and Request for Consideration of Defendant Michael
16
     Morgan’s Motion for Reduction in Sentence, and based on all of the other records
17
     and files in this matter, and good cause appearing,
18
            IT IS HEREBY ORDERED:
19
            Defendant’s Motion to Seal (Dkt. #751) is GRANTED. The exhibit will be
20   maintained under seal.
21          DATED this 17th day of April 2020.
22

23
                                                      A
24                                                    The Honorable Richard A. Jones
                                                      United States District Judge
25

26


     ORDER GRANTING DEFENDANT’S                            LAW OFFICES OF JOHN HENRY BROWNE, P.S.

     MOTION TO SEAL- 1                                         801 SECOND AVENUE, SUITE 800
                                                               SEATTLE, WASHINGTON 98104
                                                                      (206) 388-0777
